FILED
                            NOT FOR PUBLICATION                               DEC 12 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TIMOTHY BERTRAM,                                 No. 13-17547

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00583-AWI-
                                                 DLB
  v.

C. SIZELOVE, Correctional Officer,               MEMORANDUM*
Tehachapi; J. HEINZLER, Correctional
Officer, Tehachapi,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted December 5, 2014**

Before:        HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

       Former California state prisoner Timothy Bertram appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his safety. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Bertram

failed to raise a genuine dispute of material fact as to whether defendant Sizelove

was deliberately indifferent to Bertram’s safety or was responsible for assigning

Bertram to an upper bunk. See Farmer v. Brennan, 511 U.S. 825, 837 (1994)

(“[A] prison official cannot be found liable under the Eighth Amendment . . .

unless the official knows of and disregards an excessive risk to inmate . . .

safety.”); Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (explaining causal

requirement under § 1983); see also Fed. R. Civ. P. 56(c)(4) (explaining that an

affidavit or declaration opposing summary judgment must be based on “personal

knowledge” and “set out facts that would be admissible in evidence”).

      The district court did not abuse its discretion in denying Bertram’s various

discovery motions because Bertram did not demonstrate actual and substantial

prejudice. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth

standard of review and explaining that a district court’s decision to deny discovery

“will not be disturbed except upon the clearest showing that denial of discovery

results in actual and substantial prejudice to the complaining litigant” (citation and

internal quotation marks omitted)).


                                           2                                    13-17547
      The district court did not abuse its discretion in denying Bertram’s motion

for sanctions against defendant’s counsel because Bertram made no showing of

misconduct. See Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 819 (9th

Cir. 2009) (setting forth standard of review).

      The district court did not abuse its discretion in denying Bertram’s motion

for reconsideration of various orders related to discovery and sanctions because

Bertram failed to demonstrate the required showing for reconsideration. See E.D.

Cal. R. 230(j) (setting forth grounds for reconsideration under the local rules);

Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (abuse of discretion

standard for determination of compliance with local rules); see also Sch. Dist. No.

1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)

(setting forth grounds for reconsideration under the Federal Rules of Civil

Procedure).

      We reject Bertram’s contentions regarding the alleged bias of the magistrate

judges, the district court judge, and defendant’s counsel.

      Bertram’s requests for action, set forth in his opening brief, are denied.

      AFFIRMED.




                                           3                                    13-17547